Citation Nr: 0828651	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  07-18 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 







INTRODUCTION

The veteran had active military service from April 1951 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In September 2007, within 90 days of certification of the 
case to the Board, the veteran submitted additional evidence 
in the form of a statement by a private audiologist who 
believed the veteran's current hearing loss was at least as 
likely as not related to service noise exposure.  This 
evidence was not accompanied by a waiver of initial RO 
consideration of the evidence.  Although the veteran did 
submit such a waiver for an August 2007 statement by the same 
audiologist, the September 2007 statement is substantively 
different from the earlier statement in that the latter 
statement contains an opinion concerning the etiology of the 
hearing loss at issue.

Given that the veteran has not waived his right to initial 
consideration by the RO of the September 2007 statement, this 
matter must be remanded for further procedural action.  
38 C.F.R. § 20.1304(c) (2007).

The veteran was examined by a VA physician in August 2006.  
The examiner concluded that the veteran's hearing loss was 
not etiologically related to service given the normal hearing 
test at service discharge, and in light of the consistency of 
the current VA audiologic findings with age-related hearing 
loss.

In her September 2007 statement, the private audiologist 
concluded that the veteran's hearing loss was related to 
service based on the lack of frequency-specific hearing 
information at discharge (the discharge examination used the 
whispered voice method) and the veteran's reported history of 
exposure to excessive noise levels as an airplane mechanic in 
service.

Given the conflicting medical opinions, the Board finds that 
another VA examination would be helpful in the adjudication 
of the instant claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the veteran 
to undergo a VA audiology examination to 
determine the nature, extent and etiology 
of the veteran's bilateral hearing loss.  
All indicated studies should be 
conducted.  With respect to any hearing 
loss identified, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's hearing loss is 
etiologically related to service or was 
present within one year of his discharge 
therefrom.  The veteran's claims file 
must be made available to the examiner 
for review.  

2.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case, which should include 
consideration of all evidence added to 
the record since the April 2007 statement 
of the case, and provide the appellant an 
opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).


